DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Fukasawa depicts cut edges of the elastic members 35 within the graphic sheet region 40, it is unclear how the edges of the idle portions of elastic members 35 of Fukasawa differ from the edges of the idle elastic members 19 as shown in figure 9(a) of the present disclosure. Present figure 9(a) shows the cut mark 22 as located only at the cut edges of the elastic members 17 outside of the graphic sheet region 25, but also clearly shows that the deactivated elastic members 19 have a cut edge within the graphic sheet region 25. The edges of the idle elastic members are not considered to be “cut marks” by the present specification, and therefore are do not fall within the scope of the claim limitation of “cut mark.” 
The structural features of the present invention as shown in figure 9(a) are physically no different than the structure shown in figure 8 of Fukasawa. The cut marks (i.e. the edges of the elastic members on left and right lateral sides of the outer member) are outside the graphic sheet region 40. Consistent with the present specification, it is only the edges of the idle elastic members that are within the graphic sheet region, and these do not constitute the claimed “cut marks.” 
It is further noted that the claims merely require that “a region” overlapping with the graphic sheet has no cut mark. The region having no cut mark is not required by the claims as presently written to completely overlap the graphic sheet, or to be coextensive with the graphic sheet. It is therefore within the scope of the claims as presently written to define “a region” overlapping the graphic sheet as only the central portion of the graphic sheet, such that even the edges of the idle elastic members are not within the claimed region.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 19, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (WO 2015/146245; see US 10,537,482 for English translation).
With respect to claim 10, Fukasawa discloses an underpants-type disposable diaper, as shown in figure 1, comprising a front outer member 30a disposed in a front 
With respect to claim 11, the cut edges of the elastic members 35 extend in the front back direction from an elastic member closest to the waist region to an elastic member closest to the crotch, as shown in figure 8.
With respect to claims 12 and 19, the front outer member 30a is separate from the back outer member 30b in the front-back direction, as shown in figure 3. The at least one no-extra-sheet region comprises two regions disposed on two sides of the graphic sheet 40 in the width direction and the cut marks are disposed in the no-extra-sheet regions on the two sides of the graphic sheet 40, as shown in figure 8. The welded portion 30aes of side edges of the inner layer sheet 31 and the outer layer sheet 32 extends below the idle elastic members in the crotch side, as shown in figure 5A, and therefore anticipate the limitation of disposed in an area on the crotch side of the elastic members.
With respect to claim 28, the cut mark (i.e. edges of the elastic members 35 on left and right lateral sides of the outer member) extend in the front-back (i.e. vertical) direction from the cut elastic member 35 closest to the waist opening 1 to the cut elastic member 35 closest to a crotch 10, as shown in figure 8.
Allowable Subject Matter
Claims 13-18 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 13 and 20, the closest prior art of record, Fukasawa, does not disclose a continuously welded portion extending from one of the cut marks to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.